Citation Nr: 9906715	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-16 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1972, with a tour of duty in Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefit sought.  In 
July 1996, the veteran testified at a personal hearing.  In a 
July 1996 decision, the hearing officer confirmed the denial 
and issued a supplemental statement of the case.  In 
May 1997, the Board remanded the case for further 
development.  In December 1998, the case was referred to the 
Veterans Health Administration (VHA) for an expert medical 
opinion, pursuant to 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901 (1998).  The Board informed the veteran of 
the request.  Following receipt of the VHA opinion, a copy 
was provided to the veteran's representative who submitted 
additional argument in January 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. A psychiatric disorder was not manifested in service or 
within the first postservice year.

3. There is no competent evidence that relates any current 
psychiatric disorder the veteran may have to service.

4. The record does not show that the veteran engaged in 
combat.

5. The diagnosis of PTSD is not based on a confirmed 
stressor.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records, including the veteran's pre-
induction examination report in January 1968 and separation 
examination report in November 1971, are negative for 
complaints of, treatment for, or a diagnosis pertaining to 
any psychiatric disorder.  In his report of medical history 
in conjunction with his separation examination, he noted that 
he has never had nervous trouble of any sort.  In 
January 1971, a clinical record noted he was "somewhat 
anxious today about???"  The records were negative for any 
evidence of combat or combat-related injuries. 

Service personnel records show the veteran served in Vietnam.  
His military occupational specialty was a fire protection 
specialist.  There is no indication in these records that he 
served in combat.  

Private treatment records from April 1973 to July 1993 show 
that the veteran was treated for unrelated disorders.  In 
May 1990, it was noted that he was very nervous.

VA outpatient treatment reports from August 1992 to May 1995 
show that the veteran was treated for adjustment disorder 
with depressed mood, anxiety, dysthymic, major depression, 
obsessive personality, and schizotypal personality disorders.  

A VA hospital report shows the veteran was admitted from 
April to May 1993 for possible suicidal ideation.  It was 
noted that he served in Vietnam as a fireman, but was not in 
direct combat.  It was also noted that his sister, a social 
worker, reported that he has been depressed since their 
father's death in 1988.  Adjustment disorder with anxious 
mood, rule out schizotypal personality disorder was 
diagnosed.

On VA examination in September 1993, the diagnoses included 
history of depression and adjustment disorder with anxious 
mood, question of schizoid type personality.

On VA psychiatric examination in October 1993, the veteran 
gave a history of having a breakdown during basic training 
but did not see a doctor.  He reported serving in Vietnam in 
a combat area and felt that his current problems with anxiety 
originated in service.  Depressive disorder, not otherwise 
specified; anxiety disorder, not otherwise specified; 
personality disorder, not otherwise specified (cluster A 
traits); and moderate psychosocial stressors were diagnosed.

A statement from the veteran's readjusting counseling 
therapist at the Vet Center, dated in September 1995, 
reported his history of being subject to frequent enemy fire 
as a fire protection specialist where his life was threatened 
frequently.  It was noted that he experienced fear, 
helplessness, and anxiety as traumatic stressors, and that 
PTSD symptoms first emerged upon leaving Vietnam.  The 
therapist reported the veteran's chronic combat PTSD symptoms 
have persisted and include alienation, anger, anxiety, 
depression, emotional constriction, hyper-alertness, 
intrusive thoughts, loss of interest, negative self-image, 
poor concentration, poor memory, sleep disturbances, and 
suicidal feelings/thoughts.

In October 1995, the RO requested the veteran to submit a 
complete, detailed description of his claimed inservice 
stressors that resulted in PTSD.  

In November 1995, the veteran submitted a statement 
indicating that while in Vietnam he was subjected to all 
kinds of stress by virtue of being a fireman and having to 
perform rescue work under combat and enemy fire.  He reported 
being in constant fear of his life.  He stated that only 
short names or nicknames were used and therefore he could not 
recall any names or units of anyone injured or killed.  He 
could not recall any names of officers as he was serving with 
mostly non-commissioned personnel.

On VA PTSD examination in November 1995, it was reported that 
the veteran was not involved in any aircraft crash (rescue or 
otherwise), not exposed to life threatening situations, and 
not suffering from PTSD.  The examiner also noted that the 
veteran's symptoms bore no resemblance to those of PTSD.  
Mixed schizophrenia and premorbid inadequate, immature, and 
obsessive personality disorders were diagnosed.

In a written statement, dated in November 1995, the veteran 
reported his stressors were performing rescue work under 
combat or enemy fire.  He claimed he frequently responded to 
fires in airfields or outside off base camps.  He stated the 
enemy used mortar sounds and artillery fire.  In one 
instance, he stated that he found himself unarmed and face 
down on the ground in a combat area.

At his personal hearing at the RO in July 1996, the veteran 
testified that he experienced traumatic events such as going 
into a combat zone unprepared, being pinned down in bunkers 
at night, and being under heavy fire and mortar rounds.  He 
reported that he saw servicemen having breakdowns as they 
were being transported to the hospital.

On VA examination in September 1997, the veteran described 
symptoms that were consistent with war time stress including 
periodic flashbacks of experiences encountered in the war, 
nightmares of these same experiences, sleep disorder 
(difficulty falling asleep and early morning awakening), 
generalized anxiety, startle response, hypervigilance, guilty 
feelings about surviving the war, and headaches.  It was 
noted that feelings of confusion, periods of significant 
disorganization, occasional delusional belief were not so 
easily referred to wartime experiences.  The examiner opined 
that there is little doubt that the veteran suffers from a 
cognitive disorder (most likely in the range of simple 
schizophrenia), and exhibited symptoms of PTSD that are 
referable to stressors that are outlined in his history.  The 
examiner opined that it was eminently possible that these two 
disorders could co-exist but that it was unlikely that his 
war time experiences explained his cognitive disturbances.  
The examiner further opined that it was difficult to sort out 
which of these two disturbances were most responsible for his 
low level of functioning, but that at any rate, his 
functioning was quite low and his prognosis remained poor.

In December 1998, the Board requested a VHA expert medical 
opinion regarding whether it was at least as likely as not 
that anxiety noted in service was an early manifestation of 
the veteran's current psychiatric disorder and whether the 
veteran's psychiatric disorder is related to service or to 
any events documented in service.

In an opinion dated in December 1998, the VA Chief of the 
Mental Health & Behavioral Science Service summarized the 
pertinent medical evidence in the veteran's claims file and 
noted that there was no evidence of any psychiatric disorder 
in the few outpatient notes available while he was on active 
duty.  The psychiatrist noted that the veteran has been 
unable to identify a bona fide stressor in support of his 
claim of PTSD and that the psychological testing was 
unremarkable, except for somatization.  The psychiatrist 
opined that there were no military records reviewed 
documenting "anxiety noted in service" so it is unlikely 
that anxiety claimed post hoc was related in any way to the 
veteran's current psychiatric condition.  Further, the 
psychiatrist noted that the veteran related on initial 
psychiatric examination that he felt his psychiatric problems 
may have started at the time of his father's death in 1988, 
or possibly while in Vietnam.  The psychiatrist further 
opined that it is unlikely that the veteran's current 
psychiatric disorder is related to his military service.  It 
was noted that his earlier manifestation of any psychiatric 
complaint was in 1993, which was primarily related to 
socioeconomic factors.


II.  Analysis

The veteran's claim of service connection for a psychiatric 
disorder to include PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  It is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
after reviewing the record, we are satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For 
certain chronic diseases, such as psychoses, service 
connection also may be granted on a presumptive basis when 
the disease becomes manifested to a degree of ten percent or 
more during the one-year period following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Alternatively, under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1998); See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The stressor may be the result of 
either a combat or non-combat experience.  If the claimed 
stressor is not related to combat, the veteran's lay 
testimony regarding his inservice stressors must be 
corroborated by credible evidence.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); however, after-the-fact medical 
evidence cannot be used to establish the occurrence of the 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
Board notes that this standard is more liberal than the 
previous interpretation of 38 C.F.R. § 3.304(f), which 
required service records corroborating the veteran's 
testimony as to the occurrence of the claimed non-combat 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Accordingly, 
service connection may not be granted for PTSD based on a 
diagnosis unsupported by credible evidence of an inservice 
stressor.  On the other hand, if the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Mere presence in a combat zone is not sufficient to show that 
an individual was engaged in combat with the enemy.  There 
must be evidence of a distressing event, rather than simply 
the mere presence in a combat zone.  Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1991).

With respect to the veteran's claim of service connection for 
a psychiatric disorder other than PTSD, it is not in dispute 
that he now has a psychiatric disorder.  However, to 
establish service connection for the disorder, it must also 
be shown that the disorder is related to service.  His 
service medical records are negative for any reference to or 
treatment for a psychiatric disorder, with a exception of a 
January 1971 clinical record noting that he was "somewhat 
anxious today about???"  In his report of medical history in 
conjunction with his separation examination in November 1971, 
however, he reported that he has never had nervous trouble of 
any sort.  Mixed schizophrenia was diagnosed in November 
1995, but no competent medical evidence has been presented to 
show a nexus between that psychiatric disability and the 
veteran's service.  Since service medical records and records 
from the first postservice year do not show a diagnosis of 
(or symptoms that have been determined to be diagnostic of) 
schizophrenia, service connection for schizophrenia on a 
basis that such disorder was diagnosed in service, or on a 
presumptive basis is not warranted.

A nexus between the veteran's psychiatric disability and 
service may be shown by continuity of symptoms from service 
to present.  From the time of separation in 1971 to 1992, an 
interval of 21 years, there is no medical evidence indicating 
that the veteran had a psychiatric disorder.  VA treatment 
records since 1992 show that he has continued to receive 
treatment for his psychiatric disorders including anxiety, 
depression, and schizophrenia.  There is no medical evidence 
that relates his psychiatric disorders, other than PTSD, to 
service and no postservice continuity of symptoms that would 
serve the same purpose.

Nexus may also be established by medical opinion relating 
current psychiatric disability to service.  Here, the record 
does not contain a supporting medical opinion showing that 
his psychiatric disability is related to service.  The Board 
attempted to assist him by establishing a nexus between his 
current psychiatric disability and service by ordering a VA 
psychiatric examination as well as requesting a VHA medical 
expert opinion.  The resulting medical opinion in September 
1997 essentially noted that it was unlikely that the 
veteran's military experiences caused his cognitive disorder 
(most likely simple schizophrenia) or exhibited symptoms of 
PTSD.  A VHA expert medical opinion in December 1998 noted 
that his psychiatric disorder was unlikely related to 
service.  

The only support for the veteran's contentions that his 
psychiatric disability is related to service is in his own 
contentions, including his July 1996 testimony.  While he 
asserts that his psychiatric disorder is related to service, 
as a layman, he is not competent to render a medical opinion 
on the etiology or a condition because he has no medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, service 
connection for a psychiatric disorder on the basis it was 
first manifested in service, or is related to service is not 
warranted.  

With respect to the veteran's claim of service connection for 
PTSD, the diagnosis of PTSD is based on the veteran's 
subjective reports of his military experiences, not on a 
verified stressor event.  See Wood, supra.  Service personnel 
records including his DD-214 do not report a combat-related 
MOS or any combat awards or decorations.  He has not provided 
any information that could be used to verify combat exposure.  
Consequently, the Board finds that he did not engage in 
combat.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, 
10 Vet. App. at 142.  The veteran maintains that he has PTSD 
as a result of being exposed to frequent enemy fire as a fire 
protection specialist.  He essentially reported his stressors 
were performing rescue work under combat or enemy fire, and 
experiencing traumatic events such as going into the combat 
zone unprepared.  Furthermore, in October 1995, the RO 
requested the veteran provide specific details regarding his 
in-service stressors; however, he has not provided "specific" 
stressor information capable of verification.  While 
development on the matter of a stressor has not been 
exhausted, further development at this point would serve no 
useful purpose in the absence of the veteran providing 
specific information that could be verified. 

The veteran has maintained that his claim for PTSD should be 
allowed because physicians have reported a diagnosis of PTSD.  
It is noteworthy that the record does not include a diagnosis 
of PTSD based on a confirmed stressor.  The Vet Center  
counseling therapist in September 1995 who noted his PTSD 
symptoms first emerged upon leaving Vietnam, and VA examiner 
in September 1997 who noted that he exhibited symptoms of 
PTSD, both based their diagnoses on the veteran's accounts of 
service in Vietnam, which have not been verified and are not 
verifiable based on the information he has provided.  Service 
connection for PTSD requires a diagnosis of PTSD and credible 
supporting evidence of the stressful event that caused PTSD.  

The United States Court of Veterans Appeals has held that the 
Board is not required to grant service connection for PTSD 
solely on the basis that a physician or other health 
professional has accepted as credible an appellant's 
description of his wartime experiences and diagnosed the 
appellant with PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Medical statements accepting a veteran's report as 
credible and relating PTSD to events experienced in service 
do not constitute the requisite credible evidence of a 
stressor.  See Moreau, 9 Vet. App. at 395.  Therefore, none 
of the diagnoses of PTSD may serve as evidence to establish 
that the alleged events reported by the veteran actually 
occurred.

The Board finds that it is not shown that a chronic 
psychiatric disorder was manifested in service or is related 
to service, or that the veteran has PTSD based on combat 
participation or a verified stressor.  The preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.



		
	TERENCE D. HARRIGAN 
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

